DETAILED ACTION
In view of the Appeal Brief filed on12/21/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                           


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12:
to form the vacuum skin package”. There is insufficient antecedent basis for this limitation in the claim. For prosecution it will be read -- to form a vacuum skin package--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12, 16 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tabur (US 4188770).
Regarding Claim 12:
Tabur discloses a system for packaging a product arranged on a support (Figures 1 and 2, not numbered machine packages products A to E that are arranged on sheets 48), the system comprising:
a supporting assembly having a continuous sheet of film (Figure 1, Frame 14 supports spool 13);
a cutting assembly configured to transversely cut film sheets from a length of the continuous sheet of film (Figure 3, cutting device 47); and
a packaging assembly (Figure 3, the packaging assembly would include the portion where the “packaging” actually occurs, comprising at least perforated metal sheet 22 supported by crosspieces 23 t, supported by a bedplate 24 which also supports the peripheral plate 20; nozzle 25 connected to a vacuum pump), wherein the cutting assembly is distinct from the packaging assembly and the cutting assembly is located between the supporting assembly and the packaging assembly (Figures 1 and 3 show that Cutting device 47 is distinct from the packaging assembly and is located between the supporting assembly and the packaging assembly);
a transport assembly configured to move a plurality of supports with a respective product arranged thereon to the packaging assembly (Figure 1, conveyor 5 transports the supports with the articles); and
a transfer assembly configured to transfer one the cut film sheets from the cutting assembly to the packaging assembly in a position above one of the plurality of supports having the respective product Figure 3, Columns 9 are provided above the vacuum chamber for guiding frames 10 and 11 for holding a thermoplastic film 12, pulled by pliers 35 and then cut by cutting device 47, the film 12 is placed above one of the plurality of supports; Column 4, lines 28 to 34; The frames 10, 11 holding the cut portion of the film 12 are then raised to approach the heating components 33, and the heat shields 34 are moved so that the film 12 is heated very quickly. The frames 10, 11 are then lowered by the chains 27, 28 to lower the hot and pliable film, and drape it over the article or articles supported by the cardboard sheet 48).
wherein the packaging assembly is configured to:
air-tightly fix the one of the cut film sheets to the one of a plurality of supports and only to the one of the plurality of supports to form a vacuum seal package, and remove air from within the one of the plurality of supports positioned in the packaging assembly below the one of the cut film sheets to form a vacuum skin package (Column 4, lines 34 to 36, the vacuum platen 22 is evacuated, fixing the film 12 to the cardboard sheet, the finished packages are not numbered).

Regarding Claim 16:
As already mentioned for Claim 12, Tabur discloses that the packaging assembly is configured to remove air while holding the one of the cut film sheets in the packaging assembly and above the one of the plurality of supports (Column 4, lines 32 to 36, The frames 10, 11 are then lowered by the chains 27, 28 to lower the hot and pliable film, and drape it over the article or articles supported by the cardboard sheet 48 while simultaneously the vacuum platen 22 is evacuated, fixing the film 12 to the cardboard sheet 48).

Regarding Claim 20:
Tabur discloses that the transfer assembly comprises a transfer plate configured to transfer the one of the cut film sheets to the packaging assembly, wherein the transfer plate is movable from the cutting means 47 to the assembly to the packaging assembly and vice versa (Figure 3, frames 10 and 11, are considered transfer plates that transport the cut sheets 12 from the cutting assembly to the packaging assembly and then move back to besides the cutting means 47).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabur (US 4188770) in view of Fisher (US 4933193).
Regarding Claims 14, 15 and 17:
As discussed above, Tabur discloses the claimed invention as recited.
Tabur does not disclose wherein the one of the plurality of supports comprises a base wall and a sidewall, and wherein the hole is located in the sidewall of the one of the plurality of supports or if the packaging assembly is further configured to remove air through the hole with the one of the cut film sheets tightly adhering to the one of the plurality of supports.
Fisher teaches a support for making a vacuum skin package that includes base wall and a sidewall (Figure 1, Column 6, lines 39 to 43; tray 103 would be the support and includes a base wall 111 and a sidewall 113) the sidewall includes holes 117 where vacuum is provided which will permit the residual air to escape from beneath the lid film during the vacuum forming process); Figures 1 and 2 show the cut film sheet tightly adhering to the one of the plurality of supports, Column 3, lines 44 to 50 indicate that the vacuum pulls the film [109] tightly over the rays such that it conforms to the shape of the food and microwave susceptive fabric within the trays, causes the fabric to be held in tight conformity to the shape of the food, and forms a mechanical crimp or seal over the rim of the tray.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Tabur the teachings of Fisher and use a support that includes base wall and a sidewall as described by Fisher if the product to be packaged requires supports with a sidewall .

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabur (US 4188770) in view of Steadman (US 3481101).
Regarding Claims 18 and 19
As discussed above, Tabur discloses the claimed invention as recited.
Tabur does not disclose if before the vacuum skin package is formed, the one of the cut film sheets has a length matching a length of the one of the plurality of supports or much less if before the vacuum skin package is formed, the one of the cut film sheets has a width and length respectively matching a width and length of the one of the plurality of supports.
Steadman teaches making a hermetically sealed skin package to be used for food or beverages using a cut film matching the width and length of the support. The support of Steadman includes a sidewall with holes where vacuum is provided to permit the residual air to escape from beneath the film sheet during the vacuum forming process similar to the one taught by Fisher and additionally a lip 63 with holes 62 where vacuum is also provided to adhere the film to the lip.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Tabur the teachings of Steadman and use a support that includes base wall and a sidewall with a lip as described by Steadman if the product to be packaged requires supports with a sidewall for example for protection, storage or to package a product that needs to be retained by sidewalls; the sidewall including a lip with holes where vacuum is provided to tightly .

Response to Arguments
Applicant’s arguments with respect to the previous grounds of rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDUARDO R FERRERO/Examiner, Art Unit 3731